UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6656



CORNELIUS R. WOODS,

                                             Plaintiff - Appellant,

          versus


STEVEN HILL; RALPH WYLIE; DOYLE COX; CURTIS E.
SMITH; SHERMAN SMITH; GARY PEGRAM; SHAUNDRA
PATTERSON; BEVERLY MCCLAIN; DONALD PETRISKO;
WILLIAM MYLES; LUTHER HILL; ROBERT HILL;
DENNIS HAWKINS; KEVIN KIDDY; TODD HILL; DOES
1-20, inclusively; JOSEPH BROOKS,

                                            Defendants - Appellees,


          versus


UNITED STATES OF AMERICA,

                                                 Movant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, District
Judge; M. Hannah Lauck, Magistrate Judge. (CA-04-124-REP)


Submitted:   September 29, 2005           Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Cornelius R. Woods, Appellant Pro Se.       Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Cornelius R. Woods seeks to appeal the magistrate judge’s

order denying without prejudice Woods’ motion for appointment of

counsel   in   this   Bivens*   action.     This    court     may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).       The order Woods seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.     Accordingly,    we    dismiss   the     appeal     for    lack    of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




     *
      Bivens v. Six Unknown Named          Agents    of     Fed.    Bureau   of
Narcotics, 403 U.S. 388 (1971).

                                  - 3 -